Citation Nr: 1715117	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  12-15 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral histoplasmosis. 


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 3 to November 7, 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which declined to reopen a previously-denied claim for an eye disability.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO in July 2013.  Subsequently, the claim came before the Board in March 2015, at which time it was reopened and remanded to the RO for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.


FINDING OF FACT

Bilateral histoplasmosis clearly and unmistakably pre-existed the Veteran's service and clearly and unmistakably was not permanently worsened beyond normal progression during or as a result of the Veteran's service.


CONCLUSION OF LAW

Bilateral histoplasmosis was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

With respect to the Veteran's claim decided herein, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Additionally, the Board finds that the development requested in the March 2015 remand has been accomplished.  In this regard, in that remand, the RO was instructed to update the Veteran's record, taking care to obtain certain private records and statements from his family, and to arrange for an addendum opinion from a VA ophthalmologist who examined the Veteran in January 2013.  The additional records, where available, were subsequently added to the file, as was a statement authored by the Veteran's brother.  In October 2015, the VA ophthalmologist provided an addendum opinion.  Therefore, the Board finds that there has been substantial compliance with the instructions of its March 2015 remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand). 

Furthermore and as noted in the Introduction, in July 2013, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.103 (c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the July 2013 hearing, the undersigned noted the issue on appeal.  Additionally, information was solicited from the Veteran as to the existence of any potentially relevant evidence that had not been obtained.  Therefore, not only were the issues "explained . . . in terms of the scope of the claims for benefits," but "the outstanding issues material to substantiating the claims," were also fully explained. Id. at 497.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, and a remand requesting such development was promulgated.  As noted above, there has been substantial compliance with the directives of this remand and, as such, nothing gives rise to the possibility that evidence has been overlooked with regard to the claim remaining on appeal.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.10 (c) (2) nor has identified any prejudice in the conduct of the Board hearing.  Therefore, the Board finds that, consistent with Bryant, there has been compliance with the duties set forth in 38 C.F.R. § 3.103 (c)(2).

Thus, the Board finds that VA has satisfied its duty to inform and assist the Veteran at every stage as to the issue decided herein, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of the claim adjudicated herein.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304 (b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Veteran's STRs include his August 1970 enlistment examination, which showed normal eyes, but defective vision was specifically noted.  The Veteran was shown to have distance vision in his right eye of 20/70 and in his left eye of 20/400.  A notation on the entrance examination indicated that the Veteran's vision was "minimally acceptable."  In the report, the service examiner also provided a "PULHES" medical profile.  The PULHES medical profile system is designed to reflect the overall physical and psychiatric condition of an individual on a scale of one (high level of fitness) to four (medical condition or physical defect that is below the level of medical fitness required for retention in the military service). The "E" is indicative of the "eyes."  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  After examination, the service examiner noted that the Veteran's PUHLES profile for the "E" category at entrance was a "three," which was then crossed out and initialed, with a "two" in its place.  Regardless, such numbering indicated some deficiency in the Veteran's eyes.  In the Veteran's contemporaneous report of medical history, he answered yes to eye trouble but denied having ever worn glasses or contact lenses. 

The Veteran's STRs continue to show defective vision.  In an additional eye examination the day after his entrance examination, the Veteran's right eye distance vision was measured at 20/30 and near vision at J-2, both corrected and uncorrected.  His left eye distance vision was measured as 20/200, corrected to 20/100.  

A subsequent Report of Medical Examination undertaken sometime during the Veteran's 2 months and 4 days of service showed the existence of Jensen juxtapapillary chorioretinitis.  The Veteran was also noted to have poor vision of the left eye and cecocentral scotomas of the left eye.  A PUHLES profile at that time listed a "three" in the "E" category.  The examiner conducting the examination concluded that the Veteran was not qualified for either induction or enlistment.  

A September 1970 Medical Board report indicated that the Veteran had a history of variable visual acuity over the previous few years.  Examination showed vision of 20/20 -2 in the right eye and 20/50 in the left.  The juxtapapillary chorioretinitis of the bilateral eyes, as well as the cecocentral scotomas, were noted.  A diagnosis showed that the condition was inactive at the time of the Medical Board, and that it existed prior to service.  The Veteran was found to be unfit for induction or enlistment and did not meet retention requirements.  Medical board proceedings undertaken in October 1970 found that the Veteran's inactive bilateral Jensen's juxtapapillary chorioretinitis had its origin in childhood, was not caused incident to service, existed prior to entry on active duty, and was not aggravated by active duty.  The findings were approved and the Veteran was separated from the U.S. Army on November 7, 1970.

Post service private and VA treatment records show that the Veteran has been found to be legally blind due to presumed ocular histoplasmosis syndrome (POHS), which has recurred approximately every 10 years since 1980.  None of the Veteran's medical records contain any opinion indicating whether his eye disability is related to his military service, to include whether it pre-existed service and if so, whether it was aggravated by same.

The Veteran asserts that he was first examined upon induction while in Maryland in August 1970, and that his vision was normal at that time.  He contends that, as a subsequent examination performed at Fort Dix, New Jersey showed vision problems, his eye disability developed in service and warrants service connection.   In the alternative, the Veteran contends that his pre-existing eye disability was aggravated by the stress of military service, warranting service connection as well. 

As noted above, the Veteran was afforded a VA examination in January 2013.  At that time, the VA ophthalmologist confirmed the diagnosis of ocular histoplasmosis.  The Veteran reported that his right eye was his worse eye, although the ophthalmologist noted that the left eye was worse in service.  She measured the Veteran's vision and found him to be legally blind.  She noted the presence of cataracts, bilaterally, as well as choroidopathy.  There was scarring into the macula and fovea.  The ophthalmologist found that the Veteran's eye disability impacted his ability to work, as he was legally blind.  On the question of nexus, the ophthalmologist noted that the Veteran had subnormal vision at entrance into the Army, which led to further testing.  That testing revealed Jensen's juxtapapillary chorioretinitis as the reason for the decreased vision.  The diagnosis of histoplasmosis was given later as the etiology for his retinal findings and decreased vision.  The examiner found that the eye condition was present at the time the Veteran entered service, and was the cause of his poor vision, and had not changed since.  The only change, she indicated, was the name of the diagnosis-what was formally Jensen's juxtapapillary chorioretinitis was re-diagnosed as histoplasmosis.  While the Veteran's eye disability had progressed since service, it was not aggravated by military service.

In a June 2015 statement, the Veteran's brother asserted that, to the best of his knowledge, no one in his family wore glasses.  

In October 2015, in response to the Board's March 2015 remand, the VA ophthalmologist provided an addendum opinion on the question of aggravation.  She explained that the fact that the Veteran did not wear glasses at entrance to service is not an issue related to the timing of his ocular histoplasmosis, which pre-existed service.  The Veteran, on examination at entrance, had defective vision and whether or not he wore glasses was noncontributory.  In addition, the fact that the Veteran was not aware of any eye disease because he had not had an eye evaluation prior to service was noncontributory.  If the eye infection had had its onset in service, she explained, there would have been active chorioretinitis at the time of the initial evaluation.  The Veteran, however, did not have active inflammation and chorioretinitis.  The chorioretinal scarring was present at intake, indicating that the condition was not acute and was not recently acquired.  It was specifically diagnosed in service as inactive Jensen's juxtapapillary chorioretinitis. 

The ophthalmologist concluded that the Veteran's military service, to include any stress incurred therein, did not aggravate the pre-existing condition.  The condition was not one that can be aggravated by stress and, although his vision readings varied in the two months he was in service, there was no documentation of worsening during service.  She indicated that the disability clearly and unmistakably pre-existed service, as the Veteran had abnormal vision upon entrance and the condition was inactive.  Had the Veteran contracted histoplasmosis in service, he would have had an active disease and not inactive findings.  There was no physiologic etiology indicating that service aggravated the inactive condition.  The ophthalmologist reiterated her conclusion that the Veteran's service clearly and unmistakably did not aggravate the pre-existing condition.  


Based on a review of the evidence, the Board concludes that service connection for bilateral histoplasmosis is not warranted.  Although the Veteran currently has a diagnosis of bilateral histoplasmosis, the evidence fails to show that the condition is in any way related to his brief period of military service.  

The Board finds that the presumption of soundness has been rebutted with regards to the Veteran's vision.  The opinion of the VA ophthalmologist shows that the Veteran's histoplasmosis clearly and unmistakably pre-existed service.  As the examiner's opinion was formed after interviewing and examining the Veteran, as well as reviewing the evidence, the Board accords it great probative value.  The Board notes that the ophthalmologist's rationale is fully supported by a reasoned medical explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, the examiner's opinion is supported by the Veteran's STRs.  As noted above, defective vision and a profile of "two" for his vision was noted on his entrance examination.  Contrary to the Veteran's assertions during this appeal that he had no vision problems at entrance to service, his own report of medical history at the time of that examination shows that he reported having eye trouble.  Although the Veteran's STRs did not specifically mention histoplasmosis, the examiner's opinion shows that the Veteran's disability pre-existed service.  Therefore, based on the ophthalmologist opinion and the entrance examination, the Board concludes that clear and unmistakable evidence has been presented to show that the Veteran had bilateral histoplasmosis that pre-existed his military service. 

The evidence also shows that the Veteran's preexisting bilateral histoplasmosis was clearly and unmistakably not worsened beyond its natural progression due to his military service.  The VA ophthalmologist's reports note that medical records did not indicate anything that could have aggravated the condition.  Again, the Board accords this opinion great probative value as it was formed after interviewing and examining the Veteran and reviewing the medical evidence of record.  The evidence shows that the Veteran's disability did not clearly and unmistakably worsen beyond its natural progression.  
In this case, the evidence fails to show that the preexisting bilateral histoplasmosis was aggravated by the Veteran's military service.  The Veteran's brief STRs showed varying vision evaluations, but no evidence to indicate that there was an aggravation of the preexisting disability.  In light of the VA ophthalmologist's January 2013 opinion and October 2015 addendum, the Board concludes that the Veteran's preexisting bilateral histoplasmosis clearly and unmistakably was not aggravated by his military service.  

The Board notes that the Veteran's file also contains a December 2015 letter from Dr. T.A.W., the Veteran's private ophthalmologist.  In that letter, the doctor indicated that the Veteran told him he was inducted into the Army in 1970, but discharged 2 months later due to poor vision.  Based on this, Dr. T.A.W. indicated that the Veteran "should be given" VA disability benefits, because he was inducted into the Army and then began having difficulty with the vision in his right eye, necessitating his discharge.  

The Board affords this letter no probative weight on the question of the Veteran's eye disability.  There is no indication that Dr. T.A.W. reviewed the Veteran's service treatment records in forming his opinion.  The Board notes that the Court has held that the absence of a claims file review does not necessarily render an examination inadequate or reduce the probative value of a medical opinion.  See Nieves-Rodriguez, supra.  However, here, the doctor concluded that the Veteran's deteriorating right eye vision was the cause of his separation from service.  The record clearly shows that it was a pre-existing bilateral eye condition that led to his discharge.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative.)  In addition, Dr. T.A.W. provides no rationale for his conclusion that service connection is warranted.  Nieves-Rodriguez, supra.  Finally, the doctor based his conclusion on the Veteran's version of his medical history, which assumed that he did not have vision problems at induction.  See Leshore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that a bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional); Reonal, supra.  Therefore, as it was based on an inaccurate factual basis and contains no rationale for its conclusion, the Board affords this letter no probative weight.

As concerns the statements of the Veteran's representative, the Veteran himself, and, to the extent that it was intended to show the Veteran's vision problems did not pre-exist service, the statement of the Veteran's brother, the Board assigns such statements no probative value as well.  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case-the etiology of histoplasmosis-falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer); see also Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  As neither the representative, the Veteran nor his brother are shown to have any advanced medical education or training, their assertions as to etiology have no probative value.

Finally, in a March 2016 statement, the Veteran asserted that his service treatment records were falsified by VA, since certain corrections made to his records were not done in accordance with what he believed to be the proper procedure to correct an error in a medical chart.  The Veteran provided an email from a nurse at Dr. T.A.W.'s office, who explained what she understood to be the correct procedure for the correction of an error in a medical chart.  He also indicated that, because the medical record showed that his vision was normal upon intake, which was not possible in light of his pre-existing condition, his records had been falsified.  However, upon review, the Board finds that there is no objective evidence that the Veteran's records were altered, either in service or afterward.  The alteration made to the Veteran's service treatment record-which appears to be the single incident noted above-was properly initialled by the examiner.  As for his claim that his vision was found to be normal at intake, his intake examination clearly shows that his vision was, in fact, defective upon intake.  

Based on the evidence, the Board finds that an eye disability clearly and unmistakably pre-existed the Veteran's military service and that it clearly and unmistakably was not permanently worsened beyond normal progression during or as a result of the Veteran's military service.  Accordingly, the Board concludes that histoplasmosis was not incurred or aggravated in service.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection is denied.  See 38 U.S.C.A §5107 (West 2014). 


ORDER

Entitlement to service connection for bilateral histoplasmosis is denied.




____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


